Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16231112, filed on 12/21/2018 has claims 1-20 pending in this application.

Drawings
The drawing filed on December 21, 2018 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowable over prior art of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2019, 5/21/2019, 6/5/2019, 7/27/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner's amendment was given in a telephone interview with Ann Peng, Reg. No. (77,674) on June 18, 2021. The application has been amended as follows:


In the claims:
1. (Currently Amended) A system for modifying software using a tree-delta encoding, the system comprising: 
	a memory; and
	a processor;
 	a fingerprint generator configured to generate fingerprints of file nodes within a data tree; 
a software manager configured to provide a first data tree of a first version of the software and a second data tree of a second version of the software to a tree-delta encoding engine, the first data tree including a first set of directory nodes and a first set of file nodes, and the second data tree including a second set of directory nodes and a second set of file nodes; and 
the tree-delta encoding engine configured to generate a delta between the first data tree and the second data tree based on a first classification of similarity between the first set of file nodes and the second set of file nodes, a second classification of similarity between the first set of directory nodes and the second set of directory nodes, and one or more file-node deltas between one or more file nodes of the first set of file nodes and one or more file nodes of the second set of file nodes, the one or more file-node deltas determined based on two or more fingerprints generated by the fingerprint generator; 


2. The system of claim 1, wherein: the first classification of similarity between the first set of file nodes and the second set of file nodes is performed based on file names, file paths, and file values; and the second classification of similarity between the first set of directory nodes and the second set of directory nodes is performed based on directory names, directory paths, nested folders, and included files.

3. (Currently amended) A system for modifying software using a tree-delta encoding, the system comprising: 
a memory; and
	a processor;
a fingerprint generator configured to generate fingerprints of file nodes within a data tree;
 a software manager configured to provide a first data tree of a first version of the software and a second data tree of a second version of the software to a tree-delta encoding engine, the first data tree including a first set of directory nodes and a first set of file nodes, and the second data tree including a second set of directory nodes and a second set of file nodes; and 

wherein the delta is packaged for provision to a client-side agent, the client-side agent configured to modify a client-side version of the software based on the delta.

4. The system of claim 3, wherein the first classification of similarity between the first set of file nodes and the second set of file nodes is performed based on file names, file paths, and file values.

5. The system of claim 4, wherein the second classification of similarity between the first set of directory nodes and the second set of directory nodes is performed based on directory names, directory paths, nested folders, and included files.

6. The system of claim 5, wherein similarity between the first set of file nodes and the second set of file nodes and similarity between the first set of directory nodes and the second set of directory nodes are classified within one or more of discrete similarity levels.



8. The system of claim 3, wherein the client-side agent further performs one or more of downloading a delta package, decrypting the delta package, and/or verifying integrity of the delta package.

9. The system of claim 3, wherein the software includes an autonomous vehicle safety and security agent software.

10. The system of claim 3, wherein the delta between the first data tree and the second data tree is generated as a sequence of edit operations to be applied to a copy of the first data tree to construct a copy of the second data tree.

11. The system of claim 3, wherein the delta between the first data tree and the second data tree is generated as a sequence of edit operations to be applied to an empty tree to construct a copy of the second data tree.

12. A method for modifying software using a tree-delta encoding, the method comprising: 
generating fingerprints of one or more file nodes within a first data tree and one or more file nodes within a second data tree; providing the first data tree of a first version of the software and the second data tree of a second version of the software, the first data tree including a first 
 generating a delta between the first data tree and the second data tree based on a first classification of similarity between the first set of file nodes and the second set of file nodes, a second classification of similarity between the first set of directory nodes and the second set of directory nodes, and one or more file-node deltas between one or more file nodes of the first set of file nodes and one or more file nodes of the second set of file nodes, the one or more file-node deltas determined based on two or more of the fingerprints; 
wherein the delta is packaged for provision to a client-side agent, the client-side agent configured to modify a client-side version of the software based on the delta.

13. The method of claim 12, wherein the first classification of similarity between the first set of file nodes and the second set of file nodes is performed based on file names, file paths, and file values.

14. The method of claim 13, wherein the second classification of similarity between the first set of directory nodes and the second set of directory nodes is performed based on directory names, directory paths, nested folders, and included files.

15. The method of claim 14, wherein similarity between the first set of file nodes and the second set of file nodes and similarity between the first set of directory nodes and the second set of directory nodes are classified within one or more of discrete similarity levels.



17. The method of claim 12, wherein the client-side agent further performs one or more of downloading a delta package, decrypting the delta package, and/or verifying integrity of the delta package.

18. The method of claim 12, wherein the software includes an autonomous vehicle safety and security agent software.

19. The method of claim 12, wherein the delta between the first data tree and the second data tree is generated as a sequence of edit operations to be applied to the a copy of the first data tree to construct a copy of the second data tree.

20. The method of claim 12, wherein the delta between the first data tree and the second data tree is generated as a sequence of edit operations to be applied to an empty tree to construct a copy of the second data tree.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found for this application is Jain et al. (US 20160299835 A1), which describes The various embodiments herein disclose a system and method for generating a delta 
The next closest prior art found for this application is Ren et al. (US 8498965 B1) which describes One embodiment relates to a computer-implemented method for generating difference data between reference and target files. A difference engine implemented using a computer receives the reference and target files. The difference engine performs a first procedure to generate difference data representing the difference between the reference and target files if the size of the reference file is less than a first threshold size. The difference engine performs a second procedure to generate the difference data if the size of the reference file is less than a second threshold size and greater than the first threshold. The difference engine performing a third procedure to generate difference data if the size of the reference file is greater than the second threshold size. Other embodiments relate to apparatus for generating difference data between reference and target files and for reconstructing the target files from the reference files using the difference data.
The next closest prior art found for this application is Weinstein et al. (US 20150234885 A1), which discloses directed to methods and systems for comparing sets of files using signatures. In general, in some implementations, an audit system compares a first plurality of signatures representing element information for a first file hierarchy to a second plurality of 
Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “ the tree-delta encoding engine configured to generate a delta between the first data tree and the second data tree based on a first classification of similarity between the first set of file nodes and the second set of file nodes, a second classification of similarity between the first set of directory nodes and the second set of directory nodes, and one or more file-node deltas between one or more file nodes of the first set of file nodes and one or more file nodes of the second set of file nodes, the one or more file-node deltas determined based on two or more fingerprints generated by the fingerprint generator; wherein: similarity between the first set of file nodes and the second set of file nodes and similarity between the first set of directory nodes and the second set of directory nodes are classified within one or more of discrete similarity levels, the discrete similarity levels include two or more of the no match level, a weak match level, a fair match level, and an exact match level; and the delta is packaged for provision to a client-side agent, the client-side agent configured to modify a client-side version of the software based on the delta.”, as disclosed in independent claims 1,3 and 12.
The dependent claims 2, 4-11 and 13-20 are also distinct from the prior art for the same reasons.



Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.
June 19, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167